DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 claims a computer program and claim 11 is directed to a computer readable medium.  Regarding Claim 10, computer programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Allowable Subject Matter
5.	Claims 1-9 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation D) selecting an area in one of the plurality of images which contains a projection of at least a part of a predefined three-dimensional geometric structure as a building block of the object, wherein the predefined three-dimensional geometric structure is representable 15by a mathematical equation which comprises a plurality of unknown coefficients, and wherein a subset of said features of the object, each corresponding to one of said three dimensional points, are contained in the area and the number of the features in the subset of the features is not less than the number of the 20unknown coefficients of the mathematical equation and G) determining said mathematical equation which corresponds to the predefined three-dimensional geometric structure by means of the first set and the second set of the three-dimensional points which are not disclosed by any of the cited references, singly or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611